—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of stolen property in the fourth degree (two counts) (Penal Law § 165.45 [2]) and petit larceny (Penal Law § 155.25). Upon our review of the record, we conclude that the conviction is supported by legally sufficient evidence and that the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant received meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799; People v Baldi, 54 NY2d 137, 147). Finally, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Steuben County Court, Purple, Jr., J.—Criminal Possession Stolen Property, 4th Degree.) Present—Green, J. P., Pine, Wisner, Callahan and Fallon, JJ.